UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 35-2293957 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 501 Knowles Avenue, Southampton, Pennsylvania18966 (Address of Principal Executive Offices) (215) 364-4059 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer [ ] [ ] Accelerated filer Smaller reporting company [ ] [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August 11, 2014,912,780 shares of the Registrant’s common stock were issued and outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 (Unaudited) 1 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 39 Item 4 - Controls and Procedures 39 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 41 Item 1A - Risk Factors 41 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 - Defaults Upon Senior Securities 42 Item 4 - Mine Safety Disclosures 42 Item 5 - Other Information 42 Item 6 - Exhibits 42 SIGNATURES ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At June 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale Loans held for sale Loans receivable, net of allowance for loan losses (2014 $1,166; 2013 $941) Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Bank-owned life insurance - Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Accrued interest payable 97 77 Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock – $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued;912,362 and947,849 outstanding at June 30, 2014 and December 31, 2013, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2014476,263 shares;2013 440,776 shares ) ) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) ) ) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three For the Six Months Ended Months Ended June 30, June 30, Interest Income (In thousands, except for share data) Interest on loans $ Interest and dividends on short-term investments and investment securities 46 67 87 Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 5 14 8 35 Total Interest Expense Net Interest Income Provision for Loan Losses 55 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking and title abstract fees 88 Other fees and services charges 9 15 33 23 Income from bank-owned life insurance 4 - 4 - Net gain on sales of loans Gain on sale of SBA loan 16 - 16 - Loss on sale of other real estate owned ) Other 11 7 15 15 Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 53 56 Occupancy and equipment Professional fees FDIC deposit insurance assessment 26 5 54 35 Other real estate owned expense 9 20 17 29 Advertising 26 12 52 38 Other 99 Total Non-Interest Expense Income before Income Taxes Income Taxes Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statements ofComprehensive Income(Unaudited) For the Three For the Six Months Ended Months Ended June 30, June 30, (In thousands) Net Income $ Other Comprehensive Income(Loss): Unrealized gains (losses) on investment securities available-for-sale 5 ) 5 ) Income tax effect (2
